Order entered July 23, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-12-01725-CR

                          EDWARD ANDRE WILLIAMS, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 5
                                    Dallas County, Texas
                             Trial Court Cause No. F-12-53682

                                             ORDER
         The Court has before it the State’s June 19, 2013 motion for extension of time to file the

State’s brief. We received the State’s brief on June 28, 2013. Therefore, we DENY the motion

for extension of time to file the State’s brief as moot.

         We ORDER the Clerk of the Court to file the State’s brief tendered as of the date of this

order.


                                                        /s/   CAROLYN WRIGHT
                                                              CHIEF JUSTICE